
	
		II
		111th CONGRESS
		2d Session
		S. 3684
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2010
			Mr. Udall of New Mexico
			 (for himself and Mr. Bingaman) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish the Cavernous Angioma CARE Center (Clinical
		  Care, Advocacy, Research and Education) at the University of New Mexico, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cavernous Angioma CARE Center Act
			 of 2010.
		2.FindingsCongress finds as follows:
			(1)Cavernous
			 angioma, also termed cerebral cavernous malformations or
			 CCM, affects an estimated 1,500,000 people in the United
			 States.
			(2)Cavernous angioma
			 is a devastating blood vessel disease that is characterized by the presence of
			 vascular lesions that develop and grow within the brain and spinal cord.
			(3)Detection of
			 cavernous angioma lesions is achieved though costly and specialized medical
			 imaging techniques.
			(4)Cavernous angioma
			 is a common type of vascular anomaly, but individuals may not be aware that
			 they have the disease until the onset of serious clinical symptoms.
			(5)Individuals
			 diagnosed with cavernous angioma may experience neurological deficits, seizure,
			 stroke, or sudden death.
			(6)Due to limited
			 research with respect to cavernous angioma, there is no treatment regimen for
			 the disease other than brain and spinal surgery.
			(7)Some individuals
			 with cavernous angioma are not candidates for brain surgery, and no treatment
			 option is available for such individuals.
			(8)There is a
			 shortage of physicians who are familiar with cavernous angioma and affected
			 individuals may find it difficult to receive timely diagnosis and appropriate
			 care.
			(9)Due to the
			 presence of a specific disease-causing mutation, termed the common
			 Hispanic mutation that has passed through as many as 17 generations of
			 Americans descended from the original Spanish settlers of the Southwest in the
			 1590s, New Mexico has the highest population density of cavernous angioma in
			 the world. Cavernous angioma affects tens of thousands of individuals in New
			 Mexico.
			(10)Other States
			 with high rates of cavernous angioma include Texas, Arizona, and
			 Colorado.
			(11)Senate
			 Resolution 148, 111th Congress, agreed to May 13, 2009, which was adopted
			 unanimously, expresses the sense of the Senate that there is a critical need to
			 increase research, awareness, and education about cerebral cavernous
			 malformations.
			(12)The National
			 Institutes of Health promotes advances in biomedical research by supporting
			 extramural research at institutes of higher education, in part through
			 extramural centers of excellence. These centers promote research through a
			 multidisciplinary, team-based approach in order to better understand complex
			 biomedical systems and translate basic scientific discoveries into useful
			 clinical applications.
			(13)To address the
			 public health threat posed by cavernous angioma in New Mexico and throughout
			 the United States, there is a need for a Cavernous Angioma Clinical Care,
			 Advocacy, Research, and Education Center in order to provide a model medical
			 system for other such centers, to facilitate medical research to develop a cure
			 for cavernous angioma, and to enhance the medical care of individuals with
			 cavernous angioma nationwide.
			(14)Given the
			 existing programs and expertise at the University of New Mexico, the first
			 coordinated, centralized Cavernous Angioma Clinical Care, Advocacy, Research,
			 and Education Center should be established at the University of New
			 Mexico.
			3.Cavernous
			 Angioma CARE CenterPart B of
			 title IV of the Public Health Service Act (42 U.S.C. 284 et seq.) is amended by
			 adding at the end the following:
			
				409K.Cavernous
				angioma CARE Centers of Excellence
					(a)Establishment
				of New Mexico Cavernous Angioma CARE Center of ExcellenceThe
				Director of NIH shall establish a coordinated, centralized Cavernous Angioma
				Clinical Care, Advocacy, Research, and Education Center of Excellence at the
				University of New Mexico (referred to in this section as the CARE
				Center) to provide basic, translational, and clinical research with
				respect to new diagnostic, prevention, and novel treatment methodology for
				individuals with cavernous angioma, and to serve as a model for medical schools
				and research institutions and to provide support to such schools and
				institutions.
					(b)RequirementsThe
				CARE Center established under subsection (a) shall—
						(1)consist of full-
				and part-time cavernous angioma researchers, clinicians, and medical staff
				including—
							(A)a medical
				director with expertise in cavernous angioma research and clinical care;
							(B)a headache or
				pain specialist;
							(C)an epilepsy
				specialist;
							(D)a
				psychiatrist;
							(E)a
				neuropsychologist;
							(F)a
				dermatologist;
							(G)a nurse
				practitioner with a specialty in neurology or neurosurgery;
							(H)a nurse
				coordinator to facilitate patient advocacy and research;
							(I)a research
				coordinator to facilitate research;
							(J)a clinical nurse
				dedicated to clinical care and in-patient management;
							(K)a radiology
				specialist;
							(L)a clinical
				vascular fellow;
							(M)a basic science
				postdoctoral fellow; and
							(N)a genetic
				counselor;
							(2)be affiliated
				with a university medical center with an accredited medical school that
				provides education and training in neurological disease, in which medical
				students and residents receive education and training in the diagnosis and
				treatment of cavernous angioma;
						(3)maintain a
				program through which postdoctoral fellows receive research training in basic,
				translational, or clinical cavernous angioma research;
						(4)recruit new
				innovative researchers and clinicians to the field of cavernous angioma care
				and research;
						(5)establish a
				continuing medical education program through which medical clinicians receive
				professional training in cavernous angioma care and patient management;
						(6)maintain programs
				dedicated to patient advocacy, patient outreach, and education,
				including—
							(A)launching a
				multimedia public awareness campaign;
							(B)creating and
				distributing patient education materials for distribution by national physician
				and surgeon offices;
							(C)establishing an
				education program for elementary and secondary school nurses to facilitate
				early detection and diagnosis of cavernous angioma;
							(D)coordinating
				regular patient and family-oriented educational conferences; and
							(E)developing
				electronic health teaching and communication tools and a network of
				professional capacity and patient and family support;
							(7)be capable of
				establishing and maintaining communication with other major cavernous angioma
				research and care institutions for information sharing and coordination of
				research activities;
						(8)facilitate
				translational projects and collaborations for clinical trials; and
						(9)establish an
				advisory board to advise and assist the Director of the CARE Center composed
				of—
							(A)at least 1
				individual with cavernous angioma or family member of such an
				individual;
							(B)at least 1
				representative of a patient advocacy group;
							(C)at least 1
				physician and at least 1 scientist with expertise in cavernous angioma and
				other relevant biomedical disciplines; and
							(D)at least 1
				representative of the institution affiliated with the CARE Center.
							(c)Director of
				CARE Center
						(1)In
				generalThe CARE Center shall be headed by a Director, who shall
				have expertise in cavernous angioma patient care and research.
						(2)Duties of the
				DirectorTo promote increased understanding and treatment of
				cavernous angioma and provide the highest quality medical and surgical care for
				individuals with cavernous angioma, the Director of the CARE Center
				shall—
							(A)ensure that the
				CARE Center provides community-, family-, and patient-centered, culturally
				sensitive care;
							(B)encourage and
				coordinate opportunities for individuals to participate in clinical research
				studies that will advance medical research and care; and
							(C)develop the CARE
				Center as a model and training facility for other facilities throughout the
				United States that are engaged in research regarding, and care for individuals
				with, cavernous angioma.
							(d)Reporting
						(1)In
				generalNot later than 2 years after the date of enactment of the
				Cavernous Angioma CARE Center Act of
				2010, and biannually thereafter, the advisory board established
				under subsection (b)(9) shall submit a report on the activities of the CARE
				Center to the Secretary.
						(2)ContentThe
				report described in paragraph (1) shall include—
							(A)a description of
				the progress made in implementing the requirements of this section;
							(B)a description of
				the amount expended on the implementation of such requirements; and
							(C)a description of
				other activities and outcomes of the CARE Center, as appropriate.
							(e)Authorization
				of appropriationsTo establish and operate the Care Center, there
				is authorized to be appropriated $2,000,000 for fiscal year
				2011.
					.
		
